Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing -FOR IMMEDIATE RELEASE- ELRON ANNOUNCES ACQUISITION BY CHIPX OF OKIS U.S. ASIC BUSINESS ASSETS Tel Aviv, Israel, February 21, 2007  Elron Electronic Industries Ltd. (NASDAQ & TASE: ELRN) today announced that ChipX Corporation, 29% held by Elron and a provider of differentiated ASIC solutions, has completed the acquisition of the US ASIC business assets of Oki Semiconductor Company, a division of Oki America Inc. Oki is a global semiconductor company headquartered in Japan with offices worldwide offering a full range of digital ICs from Real Time Controllers, to Micro Processors and Network Devices focusing on the Communication and Security industries. In addition, ChipX and Oki Semiconductor have signed a collaboration agreement which will enable ChipX to gain access to Oki semiconductors technology, libraries and foundry services. This transaction will boost ChipXs ASIC team capabilities and enable it to offer its customers a range of differentiated ASIC solutions of embedded arrays, gate arrays, structured ASICs and standard cell ASICs. This acquisition will potentially double ChipXs revenues in 2007 and will position ChipX as a major ASIC supplier in North America, said Doron Birger, President & Chief Executive Officer of Elron and Chairman of the Board of ChipX. Elron Electronic Industries Ltd. (TASE & NASDAQ: ELRN), a member of the IDB Holding group, is a leading Israel-based technology holding company directly involved in the long-term performance of its group companies. Elron identifies potential technologies, creates strategic partnerships, secures financing, and recruits highly qualified management teams. Elrons group companies currently comprise a diverse range of publicly-traded and privately held companies primarily in the fields of medical devices, information & communications technology, clean technology and semiconductors. For further information, please visit www.elron.com Company Contact: Rinat Remler, Vice President & CFO Elron Electronic Industries Ltd. Tel. 972-3-6075555 elron@elron.net (Any statements in this press release that may be considered forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially. Actual results may differ from such forward-looking statements due to the risk factors discussed in periodic reports filed by the Company with the Securities and Exchange Commission, which the Company urges investors to consider).
